Citation Nr: 0010318	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  92-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for right foot plantar fasciitis.  

2.  Entitlement to a disability rating in excess of 10 
percent for left foot plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972 and May 1974 to August 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  


CONTENTIONS OF APPELLANT ON APPEAL

It is contended by and on behalf of the veteran that the 
severity of his chronic plantar fasciitis is greater than 
what is reflected by the current disability ratings.  He 
maintains that he experiences chronic, recurrent pain in his 
feet as a result of his service-connected foot disorder.  
Therefore, it is argued that disability ratings in excess of 
10 percent are warranted.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against disability ratings in excess of 10 
percent for plantar fasciitis of the right and left feet.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's bilateral plantar fasciitis is principally 
manifested by pain but the most recent report from September 
1997 found that with treatment and orthotic devices, the 
veteran's condition had improved; dorsiflexion was to 15 
degrees on the right and to 10 degrees on the left with mild 
heel pain on the right and with no heel pain on the left.  
The veteran's gait was within normal limits and his arches 
were maintained.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for plantar fasciitis of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5099-5284, 5271, 5276, 5278 (1998).  

2.  The criteria for a disability rating in excess of 10 
percent for plantar fasciitis of the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5099-5284, 5271, 5276, 5278 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a May 1991 rating decision, the veteran was granted 
service connection for bilateral plantar fasciitis and a 
noncompensable rating was established.  The RO noted that the 
service records showed that the veteran had injured his heels 
in 1987 and continued to be seen for heel complaints 
throughout the remaining period of his military service.  A 
post service VA examination in 1991 reported a long history 
of heel pain.  Physical examination showed that he was 
essentially limp free.  He used arch inserts.  The diagnosis 
of bilateral plantar fasciitis (heel spurs) "resolving 
nicely" with arch supports was made.  

The noncompensable rating was continued in a subsequent July 
1992 rating decision.  

In July 1994 the Board remanded the issue of an increased 
rating for bilateral plantar fasciitis for additional 
development.  In a statement by the veteran received in 
September 1994, he indicated that heel and arch supports that 
he received from the VA facility had done a "tremendous job 
in relieving [his] heel pain."  He was able to get around 
satisfactorily as long as he wore eight-inch high heel boots 
with shoe inserts and did not walk on concrete or hard 
surfaces for prolonged periods of time.  He used ibuprofen on 
a daily basis to relieve foot pain and excised his feet as 
recommended by doctors.  

In January 1995, the RO continued the noncompensable rating 
for bilateral plantar fasciitis.  

In March 1996, the RO continued the noncompensable rating for 
the veteran's foot disorder noting that recent VA examination 
showed that there was no Achilles tenderness on either side.  
There was no percussion tenderness over the heels, and the 
arches were nontender.  There was no erythema.  Range of 
motion was from 0 to 40 degrees bilaterally, and inversion 
and eversion strength were normal.  

Following VA examination in May 1997, the RO assigned 
separate 10 percent evaluations for the veteran's plantar 
fasciitis.  It was noted that the veteran complained of 
continual pain in his feet unless he used arch supports and 
boots while standing up.  He also continues to use salicylate 
which helped somewhat.  He could not tolerate being up on his 
feet and working for four hours at a time before needing to 
sit down for two hours to rest his feet when he was on a soft 
surface.  He said that the pain occurred primarily in the 
arches, and in the center of the foot radiating toward the 
heel and Achilles areas.  He stated that the plantar fascial 
pain caused weakened movements and unsteadiness.  He avoided 
hard surfaces when possible, and attempted to stay on softer 
surfaces such as soft dirt and rugs.  

Examination revealed that on the medial aspect of the right 
foot at the junction of the arch and the heel was a 3 x 3-cm. 
callus.  There was a 2 x 3 callus on the left foot in the 
same location.  There was no inflammation or purulent 
discharge about the callus.  There was moderate tenderness to 
palpation of this lesion.  There was also exquisite 
tenderness in the plantar fascial planes of the mid foot 
bilaterally, and to a lesser degree along the arches of both 
feet.  Three was no percussion tenderness over the heels at 
this point, and the Achilles tendons were not tender.  There 
was no evidence of metatarsal heal, or neuroma like pain 
between the toes of either foot.  There was normal sensation 
and pedal pulses.  The veteran had a somewhat wide stance 
gait with some slapping of the feet to a slight degree.  
There was some apparent loss of arch in his standing 
position, but no visible atrophy in the feet.  The examiner 
stated that the veteran had significant discomfort on the 
plantar fascial planes of both feet, and that his gait was 
demonstrating discomfort in the feet during ambulation.  The 
examination report shows the physician commented that the 
veteran's ability to compete in the job market "with this 
disability would be difficult at best, in that he has to be 
careful as to what type of surfaces he stands on, and has to 
be able to sit down when the pain becomes severe in the 
feet."

Subsequently submitted private records from July - September 
1997 show treatment by Jeffrey Holmboe, M.D., for foot 
complaints.  In July, the veteran was seen primarily for 
morning tenderness in the feet.  On examination, the 
appellant stood with a very broad-based gait.  He had an 
early heel rise.  There was mild hindfoot valgus and mild 
loss of the medial plantar arch.  There was point tenderness 
at the proximal plantar fascia near its attachment to the 
calcaneus and mild tenderness of the medial calcaneal 
tuberosity.  There was some mild tenderness under the 
abductor insertion and under the quadratus plantae along the 
first branch of the lateral plantar nerve.  He had a well-
aligned forefoot and hindfoot.  Dorsiflexion was limited to 0 
degrees, plantar flexion was to 45 degrees bilaterally.  
There was a large callus at the medial longitudinal arch and 
medial heel pad.  X-ray were interpreted as showing mild 
navicular cuneiform collapse and mild osteophyte formation in 
the flexor brevis muscle.  The examiner diagnosed bilateral 
pes planus, flexible with callus formation medially, plantar 
fascial overload, and long standing chronic plantar 
fasciitis.  The examiner opined that this was a chronic 
condition which would likely persist.  He described the 
condition was moderate but not severe.  

Dr. Holmboe's treatment records reflect that the appellant 
was seen for physical therapy from July to September 1997.  
There was reported improvement with minimal pain in the heels 
in September 1997.  At that time, it was noted that night 
splints, aggressive stretching, and orthotic devices had been 
"very helpful" and that the veteran was "50 % better."  He 
was able to stand longer, walk farther, and tolerate hard 
surfaces such as concrete now for limited periods of time.  
Examination showed 15 degrees of dorsiflexion on the right 
and 10 degrees of dorsiflexion on the left, with mild heel 
pain on the left, and essentially no heel pain on the right.  
He maintained his medial and longitudinal arch well, and his 
gait was within normal limits.  The examiner noted that the 
veteran's was responding well to nonoperative management.  

In April 1998, the RO continued the 10 percent evaluations 
for the service-connected foot disabilities.  The appeal 
continues.  

Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2 (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

In evaluation disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (1998).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (1998).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).  As the 
rating schedule does not contain a rating code specifically 
setting forth criteria for evaluating plantar fasciitis, the 
RO rated the disability utilizing the criteria in 38 C.F.R. 
§ 4.71a, DC 5284 for moderate, moderately severe, and severe 
foot injuries.  

38 C.F.R. § 4.71, Plate II, provides that full ankle 
dorsiflexion is from 0 to 20 degrees, and full ankle plantar 
flexion is from 0 to 45 degrees.  

The veteran's service-connected foot disabilities are 
currently evaluated under DC 5284.  38 C.F.R. § 4.71a.  Under 
that code, a moderate injury of the foot warrants a 10 
percent evaluation; a moderately severe injury to the foot 
warrants a 20 percent evaluation; and a severe injury to the 
foot warrants a 30 percent evaluation.  

Other potentially applicable DCs which provide for a rating 
in excess of 10 percent for foot disorder include DC 5271 for 
limited motion of the ankle, DC 5276 for acquired flatfoot, 
DC 5278 for acquired claw foot (pes cavus), and DC 5283 for 
malunion or nonunion of tarsal or metatarsal bones.  

DC 5271 provides for a 20 percent rating when marked 
limitation of the ankle is demonstrated.  

A rating of 20 percent is provided for unilateral flatfoot 
which is severe with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  38 C.F.R. Part 4, DC 5276 
(1998).  

A rating of 20 percent is provided for unilateral claw foot 
(pes cavus) where all toes tend to dorsiflexion, and there is 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under the metatarsal 
heads.  38 C.F.R. Part 4, DC 5278 (1998).  

A rating of 20 percent is also provided for moderately severe 
malunion or nonunion of tarsal or metatarsal bones.  
38 C.F.R. Part 4, DC 5283.  

Analysis

In the instant case, the veteran has complained of persistent 
pain in both feet.  He was granted service connection in 
1991.  Separate 10 percent ratings for each foot disability 
were established in 1997 during the appeal process.  The 
Board has considered the entire evidence of record, 
summarized above, and concludes that ratings in excess of 10 
percent are not warranted.  

The preponderance of the competent medical evidence of record 
shows improvement in the appellant's bilateral foot condition 
since July 1997 as evidenced upon report in September 1997.  
The veteran was reportedly "50 % better."  While the 
veteran continued to report bilateral foot and heel pain and 
medial longitudinal weakness, there was increased 
dorsiflexion motion, and his gait was within normal limits.  
The examiner noted that the veteran was responding well to 
nonoperative management to include night splints, aggressive 
stretching, and orthotic devices.  In July 1997, prior to 
this improvement, this same examiner opined that the 
veteran's disability was best described as moderate.  

This evidence shows good foot function, without any 
significant limitation of motion or significant foot 
deformity.  Such findings do not warrant the assignment of a 
20 percent evaluation based on a moderately severe foot 
injury, or a 30 percent rating based upon a severe foot 
injury.  DC 5284.  An examiner has specifically stated that 
the veteran's condition is moderate in nature, but not 
severe.  

The Board has also considered all potentially applicable 
regulations, including the criteria for a rating in excess of 
10 percent under the other DCs cited above.  However, in view 
of the clinical data which reflects no evidence of deformity, 
significant limitation of motion of the foot or ankle, and no 
malunion or nonunion of tarsal or metatarsal bones, there is 
no basis for a rating in excess of 10 percent under any of 
these DCs.  

The record shows the veteran's complaints of recurrent pain 
upon motion or prolonged standing or walking, etc..  The 
Board does not doubt in the least that the service connected 
disability produces pain, however, for purposes of evaluating 
the service connected disorder the subjective descriptions 
must be reviewed in light of the objective findings.  In this 
regard, the Board has considered the summary comments of the 
VA examination in February 1997 that the veteran's ability to 
compete in the job market "with this disability would be 
difficult at best, in that he has to be careful as to what 
type of surfaces he stands on, and has to be able to sit down 
when the pain becomes severe in the feet."  The Board must 
point out that the schedular criteria are based on average 
impairment of earning capacity, not the level of impairment 
the service connected disability produces in a particular 
occupation or line of occupations, such as those that demand 
prolonged standing without an opportunity to sit down.  Thus, 
the Board finds that this comment from the VA examiner does 
not establish that the appellant would be more than 
moderately impaired in an average occupation.  

The VA examination also produced findings of exquisite 
tenderness of the plantar fascial planes of the mid foot 
bilaterally and to a lesser degree of the arches.  There was 
moderate tenderness to palpation of the calluses noted on the 
right and left foot.  There was no percussion tenderness over 
the heels and the Achilles tendons were not tender.  There 
was no visible atrophy in the feet.  The examiner pronounced 
this as productive of significant discomfort in the plantar 
fascial planes of both feet, with a gait consistent with this 
discomfort.  

The record also contains further treatment records from the 
veteran's physician.  These reflect that most recently there 
is only mild pain in the left heel and essentially no heel 
pain on the right.  The private physician commented that the 
veteran was now able to stand longer, walk farther, and 
tolerate hard surfaces for increased periods of time.  Having 
considered both the positive and negative evidence, the Board 
concludes that there is no basis for a finding of functional 
loss due to pain sufficient to warrant a rating in excess of 
the currently assigned 10 percent ratings.  Specifically, the 
most recent clinical evidence does not show objective 
evidence of functional loss due to pain productive of more 
than moderate disability.  That level of disability is 
recognized by the currently assigned rating.  Indeed, the 
effects of functional loss due to pain are the foundations of 
the currently assigned ratings.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998).  

The Board has considered the provisions of 38 C.F.R. § 4.7, 
but finds that there is no question presented as to which of 
two or more evaluations would more properly classify the 
severity of the veteran's bilateral foot disability.  

The Board finds that the current evaluation contemplates the 
symptomatology and resulting impairment demonstrated in the 
medical evidence of record.  The Board concurs with the RO 
that there are no unusual or exceptional factors such as to 
warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) (1) (1998).  

The Board concludes that the criteria for ratings in excess 
of 10 percent for plantar fasciitis of the feet under any 
potentially applicable DCs are not met.  Finally, in reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of evidence 
is against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3 (1998).  



ORDER

Entitlement to a disability rating in excess of 10 percent 
plantar fasciitis of the right foot is denied.  

Entitlement to a disability rating in excess of 10 percent 
for plantar fasciitis of the left foot is denied.  






		
	Richard B. Frank
	Member, Board of Veterans' Appeals



NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 9 -


